Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Barnhill on 5/26/2022.

The application has been amended as follows: Fix the antecedent issue for claim 1.
Claim 1 (Currently amended): A radio tray assembly comprising: a tray forming a radio mounting portion and a radio power supply mounting portion adjacent to the radio mounting portion, the radio mounting portion configured to receive a radio and the radio power supply mounting portion configured to receive a radio power supply in an orientation such that the radio and the radio power supply have lengths that are parallel to each other; a cooling module secured to the tray behind the radio mounting portion and the radio power supply mounting portion, the cooling module including a fan configured to direct air through the radio mounting portion and through the radio power supply mounting portion in a direction parallel to the lengths of the radio mounting portion and the radio power supply mounting portion; and a power converter and controller module secured to the tray adjacent to the radio power supply mounting portion and configured to convert a received electrical signal to a targeted electrical signal to power the radio power supply mounted to the tray.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the subject matter filed on 1/15/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “a radio power supply mounting portion adjacent to the radio mounting portion, the radio power supply mounting portion configured to receive a radio power supply in an orientation such that the radio and the radio power supply have lengths that are parallel to each other; and a power converter and controller module secured to the tray adjacent to the radio power supply mounting portion and configured to convert a received electrical signal to a targeted electrical signal to power the radio power supply mounted to the tray”, in conjunction with the remaining elements. 
Dependent claims 2-20 are allowably by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walls (U.S Patent 6,784,570) – Discloses a radio tray assembly including an integrated power supply and two radio mounting portions configured to each received a radio, and wherein the assembly further includes fans for the integrated power supply, but fails to disclose a radio power supply mounting portion adjacent to the radio mounting portion, the radio power supply mounting portion configured to receive a radio power supply in an orientation such that the radio and the radio power supply have lengths that are parallel to each other; and a power converter and controller module secured to the tray adjacent to the radio power supply mounting portion and configured to convert a received electrical signal to a targeted electrical signal to power the radio power supply mounted to the tray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835